United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2225
                                   ___________

June Kittler,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
                                      * District Court for the
                                      * Eastern District of Arkansas.
                  1
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: May 3, 2007
                                Filed: May 14, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      June Kittler appeals the district court’s2 order affirming the denial of
supplemental security income. Kittler alleged disability since January 2001 from


      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
dizziness, chest pain, and pain and numbness in her left arm. Following a second
hearing upon an Appeals Council remand, an administrative law judge (ALJ) found
that (1) Kittler’s medically determinable impairments--mild mitral valve click and soft
systolic murmur, and possible ischemia in her legs--were severe, but not of listing-
level severity; (2) her allegations and testimony about the nature and severity of her
impairments were not entirely credible; (3) she had the residual functional capacity
(RFC) to perform a full range of light work; and (4) considering her age, education,
work experience, and RFC, the Medical Vocational Guidelines directed a finding of
not disabled. Having carefully reviewed the record, we affirm the denial of benefits.
See Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006) (standard of review).

       Because the ALJ gave multiple valid reasons for finding Kittler’s subjective
complaints not entirely credible, we defer to those credibility findings. See Guilliams
v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (deference to ALJ’s credibility
determination is warranted if it is supported by good reasons and substantial
evidence). The ALJ’s RFC determination is also supported by the record. See Stormo
v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in determining RFC, ALJ should
consider medical records, observations of treating physicians and others, and
claimant’s own description of limitations). Finally, Kittler has failed to provide
evidence of bias. See Rollins v. Massanari, 261 F.3d 853, 857-58 (9th Cir. 2001)
(quasi-judicial administrative officers, such as ALJs, are presumed to be unbiased, but
presumption can be rebutted by showing conflict of interest or another specific reason
to disqualify ALJ).

      Accordingly, we affirm.
                     ______________________________




                                         -2-